Citation Nr: 1329360	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities for the period from December 15, 2009 to July 
30, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 
2001 and from November 2002 to August 2006.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) following an appeal of an October 2007 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  This matter was 
previously before the Board and remanded to the RO for 
evidentiary development in September 2011 in order to afford 
the Veteran an opportunity to testify at a hearing before 
the Board.  Accordingly, on January 24, 2012, the Veteran 
appeared at the Waco RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting 
in Washington, DC. A transcript of the hearing is of record.  

In March 2012, the Board again remanded the case for further 
evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2012.  

In a February 2013 decision/remand, the Board granted an 
increased rating to 60 percent for residuals of traumatic 
injury, lumbar spine, status post laminectomy, effective 
December 15, 2009; it otherwise remanded the issue of 
entitlement to a TDIU.  

In a March 2013 rating decision, the RO increased the 
evaluation for residuals of traumatic injury, lumbar spine, 
status post laminectomy from 10 percent to 20 percent, 
effective August 2, 2006, and to 60 percent effective 
December 15, 2009.  Subsequently, in an August 2013 rating 
decision, the RO granted service connection for 
radiculopathy of the right lower extremity with an 
evaluation of 40 percent, effective July 24, 2013, and 
service connection for radiculopathy of the left lower 
extremity with an evaluation of 40 percent, effective July 
24, 2013; and, the RO increased the rating for service-
connected post-traumatic stress disorder (PTSD) from 30 
percent to 50 percent, effective July 30, 2013.  The RO 
assigned a 100 percent permanent and total evaluation, 
effective July 30, 2013.  Based on this grant, the claim of 
entitlement to a TDIU is moot from July 30, 2013, as a TDIU 
award would not result in a higher benefit to the Veteran.  
Although an increased rating has been granted from July 30, 
2013, the issue remains in appellate status for the period 
prior to July 30, 2013.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Board finds that the agency of original jurisdiction 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to July 30, 2013, service connection was in effect 
for residuals of traumatic injury, lumbar spine, status post 
laminectomy, evaluated as 60 percent disabling; 
radiculopathy of the right lower extremity, evaluated as 40 
percent disabling; radiculopathy of the left lower 
extremity, evaluated as 40 percent disabling; PTSD, 
evaluated as 30 percent disabling; tinnitus, evaluated as 10 
percent disabling; hearing loss, right ear, assigned a 
noncompensable disability; the Veteran's combined disability 
evaluation was 90 percent effective from July 24, 2013 (and 
80 percent disabling from December 15, 2009).  

2.  Resolving all doubt in the Veteran's favor, the evidence 
of record reflects that he was unable to obtain and/or 
maintain substantially gainful employment due to his 
service-connected disabilities on December 15, 2009.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
assignment of a TDIU for the period from December 15, 2009 
through July 30, 2013, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.3.340, 4.3, 4.7, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.  


II.  Entitlement to TDIU.

The Veteran contends that he is not able to maintain his 
past employment due to the severity of his service connected 
disabilities, particularly his lumbar spine disability.  

TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard 
to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).  

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board, therefore, must evaluate whether there are 
circumstances in a veteran's case, apart from any non-
service connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

The Veteran's current service connected disabilities 
include: traumatic injury, lumbar spine, status post 
laminectomy, currently rated as 60 percent disabling; PTSD, 
currently rated as 50 percent disabling; radiculopathy of 
the right lower extremity, currently rated as 40 percent 
disabling; radiculopathy of the left lower extremity, 
currently rated as 40 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and hearing loss, right ear, 
assigned a noncompensable disability.  His combined rating 
is 90 percent prior to July 30, 2013.  As of July 30, 2013, 
the Veteran was assigned a combined rating of 100 percent.  

In an Application for Increased Compensation Based Upon 
Unemployability (VA Form 21-8940), received in May 2009, the 
Veteran wrote that he was not able to work due to his 
service connected back disability.  He stated that his 
disability prevented him from getting a position in the 
field in which he was trained; he reported being a trained 
motorcycle mechanic.  He had obtained a high school 
education and had no further education except for his 
training as a motorcycle mechanic.  

Following a VA examination in December 2009, the Veteran was 
diagnosed with traumatic injury, lumbar spine, status post 
laminectomy.  The examiner stated that the Veteran was able 
to function in a normal occupational environment based on 
his service-connected lumbar spine with the following 
limitations: no lifting over 25 lbs.; no climbing ladders, 
operating a forklift, or machinery; no repetitive back 
bending task, no more than 6 times per hour; no prolonged 
standing or walking, no more than 15 minutes total of 
combined standing or walking per hour; and prolonged 
keyboard work, no more than 30 minutes per hour.  

On the occasion of a VA examination for evaluation of PTSD, 
in January 2010, it was noted that the Veteran continued to 
experience back problems; he stated that these have made it 
difficult for him to get a job.  It was noted that 
psychiatric symptoms have not changed significantly since 
his last examination.  Following a mental status 
examination, the examiner reported a diagnosis of anxiety 
disorder NOS; he assigned a global assessment of functioning 
score of 60.  The examiner stated that there is occasional 
decrease in work efficiency or there are intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs and symptoms, but generally satisfactory 
functioning.  

At his personal hearing in January 2012, the Veteran 
reported that his low back disorder has prevented him from 
maintaining gainful employment.  The Veteran indicated that 
he almost has no range of motion in his spine; he stated 
that he is very limited in his daily tasks.  The Veteran 
testified that he has changed jobs multiple times since 
leaving the military; he stated that he has struggled to 
find work as a result of his disabilities.  The Veteran 
indicated that while he has found a job, he experiences 
regular incapacitating episodes which cause him to lose many 
days from work; he stated that he is almost bedridden as a 
result of his back disorder.  

During a VA examination in May 2012, the Veteran indicated 
that he experienced daily back pain, stiffness and radicular 
pain down both posterior legs to his calves with 
intermittent numbness and tingling in the same area.  It was 
noted that the Veteran had been working 40 hours a week at 
the Texas State Veteran's home, but he missed work 
frequently.  The Veteran reported flare-ups every 1 to 2 
weeks in which his pain is a 10 on a scale from 1 to 10; it 
was noted that flare-ups last 5 to 7 days which causes him 
to miss work, during which time he stays in bed, takes his 
medication and applies heat and ice.  Following evaluation 
of the spine, the examiner opined that the Veteran was 
unable to perform work duties that required back bending, 
heavy lifting and carrying, prolonged sitting, standing and 
walking.  

Following a review of the Veteran's claims folder and 
electronic records, in June 2013, a VA audiologist stated 
that the Veteran's hearing loss should not significantly 
affect vocational potential, limit participation in most 
work activities, or render him unable to secure and maintain 
substantially gainful employment.  The audiologist also 
stated that the aggravation of tinnitus symptoms is known to 
be reduced when an individual is occupied with a task as 
would be expected in most occupation.  Therefore, tinnitus 
should not preclude employment.  

On July 24, 2013, a VA examiner reviewed the Veteran's 
claims folder and provided an addendum to a VA general 
examination conducted in March 2013.  The examiner stated 
that the Veteran is not employable in any manual labor 
occupation due to his spinal degenerative joint disease, 
sciatica and continued pain post-operatively.  The examiner 
stated that the Veteran is intelligent and educable; thus, 
with improved pain control and therapy to improve mobility, 
he would be employable in a sedentary field that allow for 
breaks two or more times/hour and that did not require 
prolonged standing/walking, crouching/stooping/squatting or 
heavy lifting.  He may benefit from vocational 
rehabilitation.  The VA examiner stated that he was unable 
to comment upon the Veteran's psychiatric diagnoses and any 
effect that they may have on his employability.  

Following a mental status examination in July 2013, the 
examiner stated that the PTSD symptoms described by the 
Veteran causes clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.  However, the examiner stated that the 
Veteran's PTSD does not prevent him from working.  He stated 
that the Veteran cannot be considered to be unable to secure 
or follow substantially gainful employment consistent with 
his education and occupational experience regarding his 
diagnosis of PTSD.  The examiner observed that, since his 
last examination, the Veteran's PTSD symptoms had remained 
stable.  

As noted above, the Veteran was awarded a combined 100 
percent rating in an August 2013 rating decision, effective 
July 30, 2013.  The Court has recognized that a 100 percent 
rating under the Schedule for Rating Disabilities means that 
a veteran is totally disabled.  Holland v. Brown, 6 Vet. 
App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 
20, 22 (1990).  Thus, if VA has found a veteran to be 
totally disabled as a result of a particular service 
connected disability or combination of disabilities pursuant 
to the rating schedule, there is no need, and no authority, 
to otherwise rate that veteran totally disabled on any other 
basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) 
(finding request for TDIU moot where 100 percent schedular 
rating was awarded for the same period).  Further 
consideration of TDIU for the period beginning on July 30, 
2013 is therefore not warranted.  Id.  

The Veteran asserts that his service-connected disabilities, 
particularly his back disorder prevented him from 
maintaining employment.  The Veteran testified during the 
January 2012 hearing that he had constant back pain and he 
missed a lot of days from work as a result of his back 
disorder.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  

The Board finds the evidence is at least in equipoise.  It 
is noted that, prior to July 30, 2013, the Veteran has a 
combined disability rating of 80 percent and has severe 
disabilities involving his back and legs.  Although the VA 
examiner in July 2013 opined that the Veteran should be able 
to complete sedentary work with improved pain control and 
therapy, the Board notes that the evidence of record 
indicates that the Veteran is unable to perform duties that 
required back bending, heavy lifting and carrying, prolonged 
sitting, standing and walking.  Moreover, while the May 2012 
examination noted that the Veteran was working, it was also 
reported that he missed work frequently; and, the examiner 
noted that the Veteran experienced frequent flare-ups 
lasting 5 to 7 days which causes him to miss work, during 
which time he stays in bed, takes his medication and applies 
heat and ice.  Following evaluation of the spine, the 
examiner opined that the Veteran was unable to perform work 
duties that required back bending, heavy lifting and 
carrying, prolonged sitting, standing and walking.  Ever 
since he was discharged from service, the Veteran has worked 
as a mechanic, a job requiring physical work; the record 
does not reflect that he had training for any other types of 
employment.  Considering all evidence of record, the Board 
finds that the evidence is at least in equipoise that the 
Veteran was precluded from working due to his service-
connected disabilities during the period from December 15, 
2009 to July 30, 2013.  Therefore, considering the severity 
of the Veteran's disabilities and resolving all doubt in 
favor of the Veteran, the Board finds the Veteran is 
entitled to TDIU during the period from December 15, 2009 to 
July 30, 2013.  

In light of this evidence and resolving reasonable doubt in 
favor of the Veteran, the Board concludes that his service-
connected disabilities prevented him from securing and 
following substantially gainful employment consistent with 
his education and occupational experience during the period 
from December 15, 2009 to July 30, 2013.  Entitlement to a 
TDIU is, therefore, granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

ORDER

Entitlement to a TDIU is allowed from December 15, 2009 to 
July 30, 2013, subject to the laws and regulations governing 
the award of monetary benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


